960 A.2d 617 (2008)
In the Matter of Steven G. SCHULMAN.
A Member of the Bar of the District of Columbia Court of Appeals, Bar Registration No. 359304.
Nos. 08-BG-419, 08-BG-867.
District of Columbia Court of Appeals.
November 20, 2008.
Before KRAMER, FISHER, and THOMPSON, Associate Judges.

ORDER
PER CURIAM.
On consideration of the affidavit of Steven G. Schulman, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 20th day of November, 2008,
ORDERED that the said Steven G. Schulman is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment should run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel's petition for discipline based upon respondent's guilty plea in the United States District Court for the Central District of California (BDN: 200-06), and respondent's reciprocal discipline matter imposed by the Supreme Court, Appellate Division, First Judicial Department, New York (BDN: 147-08), are hereby dismissed as moot, without prejudice to Bar Counsel's reinstating a reciprocal discipline proceeding if respondent seeks reinstatement to the District of Columbia Bar while his New York disbarment is still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.